DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
2.	Applicant’s remarks received on 4/6/2022 with respect to the amended claims have been acknowledged and are moot in view of a new ground of rejection.  Currently claims 1, 3, 4, 6, 7, 9, 10, 12, 13, and 15-25 are rejected; and claims 2, 5, 8, 11, and 14 are canceled.

Response to Amendments
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1, 3, 4, 6, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Oka (US Pub: 2019/0369924) and in further view of Fernandes et al (WO Pub: 2016/114744) and Yamamoto et al (US Pub: 2019/0258431).
Regarding claim 1 (currently amended), Oka teaches: An information processing apparatus comprising: a section that detects posts of an output instruction and an output target from a user in a chat room; a registration section that registers the output target as an output target corresponding to the user or the chat room, in a case where no output device has been registered for the user or the chat room when the post of the output target is detected [p0069-p0073 (Registration of the output target is performed/posted in a chat room independently/discontinuously from registration of the output device.)].
Oka registers the output target and the output device separately so that the output target could be registered before/without registration of the output device.  In the same field of endeavor, Fernandes et al presents an example when a job is received but a printer is not registered: a control section that performs control of inputting a post of requesting registration of the output device from the user into the chat room in a case where the identification information of the output device is not registered for the user or the chat room when the post of the output instruction is detected [p0029].  
Therefore, given Oka’s prescription on independent registration of the output target and the output device in a chatroom and Fernandes et al’s disclosure on prompting user to select/register the output device upon receiving the output target, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to prompt user to register the output device after receiving the output target for increased functionality and improved operability.
It has been a common practice to register a printer if it is not already registered as prescribed by Fernandes et al.  In the same field of endeavor, Yamamoto et al discloses registering a non-registered printer through chatbot: A control section that performs control of inputting a post requesting a registration of an output device from the user into the chat room in response to the output instruction and the output target in the detected post and further in response to a determination of no output device has been registered to perform an action of output in the chatroom; wherein the registration section further registers an output device for the first time in the chatroom upon receiving a post including identification information of the output device in the chatroom; and an output instruction section that instructs the output device registered via the chatroom to output the output target in accordance to the output instruction posted in the chatroom [p0077, p0089, p0095, p0096, p0131-p0136].  Notice, Yamamoto et al demonstrates situations where a printer can be registered or released through chatbot application.  Yamamoto et al would perform a registration for each connect ID associated with a bot application ID representing a chatroom application.  
Therefore, given Oka in view of Fernandes et al’s disclosure on registering an output device after receiving an output target and Yamamoto et al’s prescription on registering a printer in a bot application/chatroom upon receiving ID of output device, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to utilize a bot application for sending print jobs, registering/releasing printers, and outputting the printing jobs for improving overall operation efficiency.

	Regarding claim 3 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Yamamoto et al further teaches: The information processing apparatus according to claim 1, wherein the registration section includes a section that checks whether or not the information processing apparatus is capable of using the output device corresponding to the identification information included in the post from the user, via a network, and a section that inputs a post of requiring checking of a state of the output device for the user into the chat room in a case where it is determined that the output device is not usable by the checking [figs. 6 and 9 (If a printer associated with a connection ID is not valid/usable the print bot would display for user to input a correct ID.)]. 	Regarding claim 4 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Oka and Fernandes et al does not release registration.  Yamamoto et al further teaches: The information processing apparatus according to claim 1, wherein, in a case where the identification information included in the post from the user has been registered as identification information of an output device corresponding to another user, the registration section waits for releasing registration of the identification information for the other user and then registers the identification information as the identification information of the output device corresponding to the user [p0123-p0138 (Each printer ID is associated with an application/user ID.  Once registration of the printer is released from its corresponding application, the printer ID can be associated with another application ID.)].  Therefore, given Yamamoto et al’s teaching on releasing registration of identifier of a printer corresponding to an application/user, it would have been obvious for an ordinary skilled in the art before effective filing date of the claimed invention to combine the teaching of all to switch printer registration from one user to another for resource sharing purpose.
Regarding claim 6 (original), the rationale applied to the rejection of claim 3 has been incorporated herein.  Claim 6 has been analyzed and rejected with regard to claim 4.

Claim 20 (currently amended) has been analyzed and rejected with regard to claim 1 and in accordance with Oka’s further teaching on: A non-transitory computer readable medium storing a program causing a computer to function [p0035].  

Claim 21 (new) has been analyzed and rejected with regard to claim 1.

Regarding claim 22 (New), the rationale applied to the rejection of claim 21 has been incorporated herein.  Claim 22 has been analyzed and rejected with regard to claim 3.  

Regarding claim 23 (New), the rationale applied to the rejection of claim 21 has been incorporated herein.  Claim 23 has been analyzed and rejected with regard to claim 4.  

5.	Claims 7, 9, 10, 12, 13, 15, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Oka (US Pub: 2019/0369924), Fernandes et al (WO Pub: 2016/114744), and Yamamoto et al (US Pub: 2019/0258431); and in further view of Langen (WO Pub: 2019238391).
Regarding claim 7 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Oka in view of Fernandes et al and Yamamoto does not decode a code image.  In the same field of endeavor, Langen teaches: The information processing apparatus according to claim 1, further comprising: a second registration section that decodes a code image in a case where the post input from the user into the chat room includes the code image, and registers, in a case where a decoding result indicates the identification information of the output device, the identification information as the identification information of the output device corresponding to the user or the chat room [page 2: p04; page 5: p04-p06].  Decoding a QR code for identifying/registering a device in a chatroom has been well practiced in the art as prescribed by Langen.  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to decode a code for the purpose of device identification and registration associated with a chat group. 	
Regarding claim 9 (original), the rationale applied to the rejection of claim 3 has been incorporated herein.  Claim 9 has been analyzed and rejected with regard to claim 7.

Regarding claim 10 (original), the rationale applied to the rejection of claim 4 has been incorporated herein.  Claim 10 has been analyzed and rejected with regard to claim 7.

Regarding claim 12 (original), the rationale applied to the rejection of claim 6 has been incorporated herein.  Claim 12 has been analyzed and rejected with regard to claim 7.

Regarding claim 13 (original), the rationale applied to the rejection of claim 7 has been incorporated herein.  Claim 13 has been analyzed and rejected with regard to claim 3.

Regarding claim 15 (original), the rationale applied to the rejection of claim 9 has been incorporated herein.  Claim 15 has been analyzed and rejected with regard to claim 3.

Regarding claim 24 (New), the rationale applied to the rejection of claim 21 has been incorporated herein.  Claim 24 has been analyzed and rejected with regard to claim 7.  

6.	Claims 16, 17, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Oka (US Pub: 2019/0369924), Fernandes et al (WO Pub: 2016/114744), and Yamamoto et al (US Pub: 2019/0258431); and in further view of Choi (KR Pub: 20180118590A).
Regarding claim 16 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Oka in view of Fernandes et al and Yamamoto et al does not specify user registration releasing.  In the same field of endeavor, Choi teaches: The information processing apparatus according to claim 1, further comprising: a registration release section that releases registration of the identification information associated with the user or the chat room even though an explicit release instruction is not input from the user, in a case where the identification information associated with the user or the chat room is registered, and then a predetermined release condition is satisfied [page 4: p05, p06; page 10: p01, p02].  Therefore, given Choi’s prescription on releasing user upon leaving chat room, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to release user association with a chatroom upon user leaving the chatroom for resetting the system. 	Regarding claim 17 (original), the rationale applied to the rejection of claim 16 has been incorporated herein.  Choi further teaches: The information processing apparatus according to claim 16, wherein the release condition is at least one of a condition in which the user has left the chat room, a condition in which the information processing apparatus has left the chat room, or a condition in which a state where the post of the output instruction is not input continues for a predetermined period or longer [page 4: p05, p06; page 10: p01, p02].
Regarding claim 25 (New), the rationale applied to the rejection of claim 21 has been incorporated herein.  Claim 25 has been analyzed and rejected with regard to claim 17.  

7.	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Oka (US Pub: 2019/0369924), Fernandes et al (WO Pub: 2016/114744), Yamamoto et al (US Pub: 2019/0258431), and Choi (KR Pub: 20180118590A); and in further view of Kim et al (US Pub: 2017/0012950). 	Regarding claim 18 (original), the rationale applied to the rejection of claim 16 has been incorporated herein.  Choi further teaches: The information processing apparatus according to claim 16, wherein, in a case where the identification information of the output device is registered for a group chat in association with the chat room, a condition in which the user has left the chat room is not set as the release condition, and a condition in which all persons participating in the chat room have left the chat room is set as the release condition [page 10: p01, p02].  Choi releases application when all the participants leave the chat room.  In the same field of endeavor, Kim et al prescribes releasing a device upon exiting/termination of a user [p0080, p0157].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to release an output device associated with participants/chat room upon all the participants leaving the chat room for resetting purpose.
	Regarding claim 19 (original), the rationale applied to the rejection of claim 16 has been incorporated herein.  Yamamoto et al further teaches: The information processing apparatus according to claim 16, further comprising: a storage section that stores the identification information of which the registration has been released by the registration release section; and a section that registers the identification information stored in the storage section as the identification information of the output device corresponding to the user or the chat room in a case where, after the user enters into the chat room, a post indicating a suggestion of using the output device corresponding to the identification information stored in the storage section is input into the chat room, and a message indicating that the suggestion is accepted from the user is posted in the chat room [figs. 6, 7, and 9, p0075, p0076, p0079, p0089, p0096, p0137, p0138].  Yamamoto et al illustrates identification information of an output device corresponding to a user or a chat room and prompts the user to select and register the output device upon login/entering the chat room, and releases the registration upon request.  Therefore, given Oka in view of Fernandes et al and Choi’s teaching on releasing application associated with a chat room upon user’s exiting, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to associated a output device to a user/chat room so as to prompt the user to register the output device upon entering the chat room and release the output device upon exiting the chat room for resource allocation and management purpose.
Conclusion
8.	There is a new ground of rejection necessitated by the corresponding amendment presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
9.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    								    /Fan Zhang/
								    Patent Examiner, Art Unit 2674